
	
		I
		112th CONGRESS
		1st Session
		H. R. 3146
		IN THE HOUSE OF REPRESENTATIVES
		
			October 11, 2011
			Mr. Labrador (for
			 himself, Mr. Griffin of Arkansas,
			 Mr. Ross of Florida,
			 Mr. Yoder,
			 Mr. Sensenbrenner, and
			 Mr. Dold) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Science, Space, and
			 Technology and Education
			 and the Workforce, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to promote
		  innovation, investment, and research in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Innovation and Education Act
			 of 2011.
		IAttracting and
			 Retaining Innovators and Job Creators
			101.U.S. graduates in
			 science, technology, engineering, and mathematics
				(a)Advanced STEM
			 graduatesSection 203(b)(1)
			 of the Immigration and Nationality Act (8 U.S.C. 1153(b)(1)) is amended—
					(1)in the matter preceding subparagraph (A),
			 by striking (A) through (C) and inserting (A) through
			 (D); and
					(2)by adding at the
			 end the following:
						
							(D)Advanced
				graduates in science, technology, engineering and mathematicsAn
				alien is described in this subparagraph if—
								(i)the alien
				possesses a graduate degree at the level of master’s or higher in a field of
				science, technology, engineering, or mathematics from a United States
				institution of higher education that has been designated by the Director of the
				National Science Foundation as a research institution or as otherwise excelling
				at instruction in such fields;
								(ii)the alien has an
				offer of employment from a United States employer in a field related to such
				degree; and
								(iii)the employer is
				offering and will offer wages that are at least—
									(I)the actual wage
				level paid by the employer to all other individuals with similar experience and
				qualifications in the same occupational classification; or
									(II)the prevailing
				wage level for the occupational classification in the area of
				employment;
									whichever is
				greater, based on the best information available as of the time of filing the
				petition..
					(b)Cap
			 exemptionSection 201(b)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
					
						(F)Aliens described in paragraph (1)(B) or
				(1)(D) of section
				203(b).
						.
				(c)Removing visa
			 hurdles for students
					(1)Providing dual
			 intent
						(A)In
			 generalSection 101(a)(15)(F)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(F)(i)) is amended by striking an
			 alien having a residence in a foreign country which he has no intention of
			 abandoning, who is a bona fide student qualified to pursue a full course of
			 study and who and inserting an alien who is a bona fide student
			 qualified to pursue a full course of study, who (except for a student qualified
			 to pursue a full course of study at an institution of higher education) has a
			 residence in a foreign country which the alien has no intention of abandoning,
			 and who.
						(B)Conforming
			 amendments
							(i)Section 214(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended by striking
			 (other than a nonimmigrant and inserting (other than a
			 nonimmigrant described in section 101(a)(15)(F) if the alien is qualified to
			 pursue a full course of study at an institution of higher education, other than
			 a nonimmigrant.
							(ii)Section 214(h) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(h)) is amended by inserting
			 (F) (if the alien is qualified to pursue a full course of study at an
			 institution of higher education), before H(i)(b).
							(2)DefinitionsSection
			 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by
			 adding at the end the following:
						
							(52)The term institution of higher
				education has the meaning given such term in section 101(a) of the
				Higher Education Act of 1965 (20 U.S.C. 1001(a)).
							(53)The term employer shall
				include any group treated as a single employer under subsection (b), (c), (m),
				or (o) of section 414 of the Internal Revenue Code of
				1986.
							.
					(d)Conforming
			 amendmentsSection 204(a)(1)(F) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(a)(1)(F)) is amended—
					(1)by inserting
			 203(b)(1)(D), after 203(b)(1)(C),; and
					(2)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security.
					102.Eliminating
			 green card backlogs
				(a)Per Country
			 LevelsSection 202(a) of the Immigration and Nationality Act (8
			 U.S.C. 1152(a)) is amended—
					(1)in paragraph (2)—
						(A)by striking
			 , (4), and (5) and inserting and (4);
						(B)by striking
			 subsections (a) and (b) of section 203 and inserting
			 section 203(a);
						(C)by striking
			 7 percent (in the case of a single foreign state) or 2 percent
			 and inserting 15 percent (in the case of a single foreign state) or 5
			 percent; and
						(D)by striking
			 such subsections and inserting such section;
			 and
						(2)by striking
			 paragraph (5).
					(b)Country-Specific
			 OffsetSection 2 of the
			 Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended—
					(1)in subsection (a),
			 by striking subsection (e) and inserting subsection
			 (d);
					(2)by striking
			 subsection (d); and
					(3)by redesignating
			 subsection (e) as subsection (d).
					IIInvesting in the
			 Next Generation of Innovators and Job Creators
			201.Investing in
			 STEM education for U.S. studentsSection 204(a)(1)(F) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(a)(1)(F)), as amended by this Act, is further
			 amended—
				(1)by striking
			 (F) and inserting (F)(i); and
				(2)by adding at the
			 end the following:
					
						(ii)(I)The Secretary of Homeland Security shall
				impose a fee on an employer (excluding any employer that is a primary or
				secondary education institution, an institution of higher education, a
				nonprofit entity related to or affiliated with any such institution, a
				nonprofit entity which engages in established curriculum-related clinical
				training of students registered at any such institution, a nonprofit research
				organization, or a governmental research organization) filing a petition under
				clause (i) to employ an alien entitled to classification under subparagraph (B)
				or (D) of section 203(b)(1), section 203(b)(2), clause (i) or (ii) of section
				203(b)(3)(A), section 203(b)(5) or section 203(b)(6).
							(II)The amount of the fee shall be $2,000 for
				each such petition except that the fee shall be half the amount for each such
				petition by any employer with not more than 25 full-time equivalent employees
				who are employed in the United States.
							(III)Fees collected under this clause shall be
				deposited in the Treasury in accordance with section
				286(s).
							.
				202.U.S. STEM
			 education and training accountSection 286(s) of the Immigration and
			 Nationality Act (8 U.S.C. 1356(s)) is amended to read as follows:
				
					(s)STEM education
				and training account
						(1)In
				generalThere is established
				in the general fund of the Treasury a separate account, which shall be known as
				the STEM Education and Training Account. Notwithstanding any
				other section of this title, there shall be deposited as offsetting receipts
				into the account all fees collected under section 204(a)(1)(F)(ii) and
				paragraphs (9) and (11) of section 214(c).
						(2)Low-income STEM
				scholarship program60
				percent of the amounts deposited into the STEM Education and Training Account
				shall remain available to the Director of the National Science Foundation until
				expended for scholarships described in section 414(d) of the American
				Competitiveness and Workforce Improvement Act of 1998 for low-income students
				enrolled in a program of study leading to a degree in science, technology,
				engineering, or mathematics.
						(3)National Science
				Foundation competitive grant program for K–12 science, technology, engineering
				and mathematics education
							(A)In
				general15 percent of the
				amounts deposited into the STEM Education and Training Account shall remain
				available to the Director of the National Science Foundation until expended to
				carry out a direct or matching grant program to support improvement in K–12
				education, including through private-public partnerships.
							(B)Types of
				programs coveredThe Director
				shall award grants to such programs, including those which support the
				development and implementation of standards-based instructional materials
				models and related student assessments that enable K–12 students to acquire an
				understanding of science, technology, engineering, and mathematics, as well as
				to develop critical thinking skills; provide systemic improvement in training
				K–12 teachers and education for students in science, technology, engineering,
				and mathematics, including by supporting efforts to promote gender-equality
				among students receiving such instruction; support the professional development
				of K–12 science, technology, engineering and mathematics teachers in the use of
				technology in the classroom; stimulate system-wide K–12 reform of science,
				technology, engineering, and mathematics in rural, economically disadvantaged
				regions of the United States; provide externships and other opportunities for
				students to increase their appreciation and understanding of science,
				technology, engineering, and mathematics (including summer institutes sponsored
				by an institution of higher education for students in grades 7–12 that provide
				instruction in such fields); involve partnerships of industry, educational
				institutions, and community organizations to address the educational needs of
				disadvantaged communities; provide college preparatory support to expose and
				prepare students for careers in science, technology, engineering, and
				mathematics; and provide for carrying out systemic reform activities under
				section 3(a)(1) of the National Science Foundation Act of 1950 (42 U.S.C.
				1862(a)(1)).
							(4)STEM capacity
				building at minority-serving institutions
							(A)In
				general12 percent of the
				amounts deposited into the STEM Education and Training Account shall remain
				available to the Director of the National Science Foundation until expended to
				establish or expand programs to award grants on a competitive, merit-reviewed
				basis to enhance the quality of undergraduate science, technology, engineering,
				and mathematics education at minority-serving institutions of higher education
				and to increase the retention and graduation rates of students pursuing degrees
				in such fields at such institutions.
							(B)Types of
				programs coveredGrants
				awarded under this paragraph shall be awarded to—
								(i)minority-serving institutions of higher
				education for—
									(I)activities to
				improve courses and curriculum in science, technology, engineering, and
				mathematics;
									(II)efforts to
				promote gender equality among students enrolled in such courses;
									(III)faculty
				development;
									(IV)stipends for
				undergraduate students participating in research; and
									(V)other activities
				consistent with subparagraph (A), as determined by the Director; and
									(ii)to other institutions of higher education
				to partner with the institutions described in clause (i) for—
									(I)faculty and student development and
				exchange;
									(II)research infrastructure development;
									(III)joint research projects; and
									(IV)identification and development of minority
				and low-income candidates for graduate studies in science, technology,
				engineering and mathematics degree programs.
									(C)Institutions
				includedIn this paragraph,
				the term minority-serving institutions of higher education shall
				include—
								(i)colleges eligible
				to receive funds under the Act of August 30, 1890 (7 U.S.C. 321–326a and 328),
				including Tuskegee University;
								(ii)1994 Institutions, as defined in section
				532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301
				note); and
								(iii)Hispanic-serving institutions, as defined
				in section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C.
				1101a(a)(5)).
								(5)STEM job
				training10 percent of
				amounts deposited into the STEM Education and Training Account shall remain
				available to the Secretary of Labor until expended for—
							(A)demonstration
				programs and projects described in section 414(c) of the American
				Competitiveness and Workforce Improvement Act of 1998; and
							(B)training programs
				in the fields of science, technology, engineering, and mathematics for persons
				who have served honorably in the Armed Forces of the United States and have
				retired or are retiring from such service.
							(6)Use of fees for
				duties relating to petitions1.5 percent of the amounts deposited into
				the STEM Education and Training Account shall remain available to the Secretary
				of Homeland Security until expended to carry out duties under paragraphs (1)
				(E) or (F) of section 204(a) (related to petitions for immigrants described in
				section 203(b)) and under paragraphs (1) and (9) of section 214(c) (related to
				petitions made for nonimmigrants described in section
				101(a)(15)(H)(i)(b)).
						(7)Use of fees for
				application processing and enforcement1.5 percent of the amounts deposited into
				the STEM Education and Training Account shall remain available to the Secretary
				of Labor until expended for decreasing the processing time for applications
				under section 212(a)(5)(A) and section
				212(n)(1).
						.
			IIIReducing
			 Administrative Hurdles To Foster Innovation and Job Creation
			301.Streamlining
			 labor certifications
				(a)In
			 generalSection 212(a)(5)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(a)(5)(A)) is amended—
					(1)in clause (ii)—
						(A)in subclause (I),
			 by striking or;
						(B)in subclause (II), by striking the period
			 and inserting , or;
						(C)by adding at the
			 end the following new subclause:
							
								(III)is the beneficiary of a labor certification
				application filed by an employer designated as an Established U.S. Recruiter
				under clause (vii).
								;
				and
						(2)by adding at the
			 end the following new clauses:
						
							(v)Processing
				standards
								(I)TimeframesThe
				Secretary of Labor shall adjudicate an application for certification under
				clause (i) not later than 120 days after the date on which the application is
				filed. In the event that additional information or documentation is requested
				by the Secretary during such 120-day period, the Secretary shall adjudicate the
				application not later than 60 days after the date on which such information or
				documentation is received.
								(II)Notice within
				30 days of deficienciesThe employer shall be notified in writing
				within 30 days of the date of filing if the application does not meet the
				standards (other than that described in clause (i)(I)) for approval. If the
				application does not meet such standards, the notice shall include the reasons
				therefor and the Secretary shall provide an opportunity for the prompt
				resubmission of a modified application.
								(vi)Fees
								(I)Application
				feeIn addition to any other fees authorized by law, the
				Secretary of Labor shall impose a fee on an employer that submits an
				application for certification under clause (i). The amount of the fee shall be
				$295 for each such application.
								(II)Premium
				processingThe Secretary of
				Labor is authorized to establish and collect an optional premium fee for
				processing of applications for certification under clause (i). This fee shall
				be set at $1,000 and shall be paid in addition to the application fee under
				subclause (I). For an application in which the premium processing fee is paid,
				the Secretary shall adjudicate the application not later than 30 days after the
				date on which the application is filed. In the event that additional
				information or documentation is requested by the Secretary with respect to such
				application during the 30-day period, the Secretary shall adjudicate the
				application not later than 30 days after the date on which such information or
				documentation is received. If the Secretary does not comply with these
				timeframes, the Secretary shall refund the premium processing fee to the
				applicant.
								(III)Deposit of
				feesFees collected under subclauses (I) and (II) shall be
				deposited in the Treasury in accordance with section 286(w).
								(IV)Prohibition on
				employer accepting reimbursement of feeAn employer subject to a fee under this
				clause shall not require or accept reimbursement of or other compensation for
				all or part of the cost of such fee, directly or indirectly, from the alien on
				whose behalf the application is filed.
								(vii)Established
				U.S. recruiters
								(I)In
				generalThe Secretary of Labor shall establish a process for
				employers to apply for designation as an Established U.S. Recruiter. An
				employer seeking such designation must file an application with the Secretary
				stating the following:
									(aa)At least 80 percent of the employer’s
				workforce in the United States are United States workers.
									(bb)At least 80 percent of the employer’s new
				hires in the United States in the 5 years preceding the filing of the
				application are United States workers.
									(cc)The employer
				regularly posts employment opportunities on a publicly accessible Internet
				website and has engaged in at least 3 other forms of active recruitment on an
				annual basis over the preceding 3 years.
									(dd)The employer will
				continue to engage in the recruitment efforts described in item (cc) during the
				certification period.
									For the purposes of this clause, the
				term United States worker shall include an alien with a pending
				or approved petition under subparagraph (E) or (F) of section 204(a)(1).(II)Designation
									(aa)Timely
				adjudicationsThe Secretary
				of Labor shall adjudicate an application for designation under subclause (I)
				not later than 30 days after the date on which the application is filed. In the
				event that additional information or documentation is requested by the
				Secretary, the Secretary shall adjudicate the application not later than 30
				days after the receipt of such information or documentation.
									(bb)Application
				feeIn addition to any other
				fees authorized by law, the Secretary of Labor may impose a fee on an employer
				that submits an application for designation under subclause (I). The amount of
				the fee shall be $500 for each such application. Fees collected under this
				clause shall be deposited in the Treasury in accordance with section
				286(w).
									(cc)Period of
				designationUnless terminated under item (dd), a designation
				issued under this clause shall be valid for 3 years.
									(dd)TerminationThe Secretary of Labor may terminate a
				designation under subclause (I) if the Secretary determines that the
				employer—
										(AA)did not fulfill
				the requirements of such subclause at the time the certification was issued;
				or
										(BB)failed to meet
				the requirements under subclause (I)(ee) during the designation period
				described in item (cc).
										(III)Active
				recruitmentFor the purposes of this clause active
				recruitment means any of the following:
									(aa)Employee
				referral programThe employer operates an employee referral
				program that includes meaningful incentives for employees to refer workers for
				job openings.
									(bb)In-house
				recruitersThe employer retains an in-house recruiter on a
				full-time basis to recruit workers for job openings.
									(cc)Job
				fairsThe employer recruits workers at job fairs that are
				advertised in newspaper advertisements in which the employer is named as a
				participant in such fairs.
									(dd)Military
				recruitingThe employer recruits workers during recruiting events
				that are organized by the Armed Forces of the United States.
									(ee)On-campus
				recruitingThe employer recruits workers at institutions of
				higher education during recruiting events that are organized by such
				institutions.
									(ff)Private
				employment firmsThe employer regularly engages private
				employment firms or placement agencies to recruit workers for job
				openings.
									(gg)Trade or
				professional organizationsThe employer regularly advertises with
				trade or professional organizations to recruit workers for job
				openings.
									.
					(b)Establishment of
			 account and use of fundsSection 286 of the Immigration and
			 Nationality Act (8 U.S.C. 1356) is amended by adding at the end the following
			 new subsection:
					
						(w)Labor
				certification application fee account
							(1)In
				generalThere is established
				in the general fund of the Treasury a separate account, which shall be known as
				the Labor Certification Application Fee Account. Notwithstanding
				any other section of this title, there shall be deposited as offsetting
				receipts into the account all fees collected under section 212(a)(5)(A).
							(2)Use of
				feesAmounts deposited into
				the Labor Certification Application Fee Account shall remain available to the
				Secretary of Labor until expended for carrying out labor certification
				activities under section 212(a)(5)(A) (including providing premium processing
				services) and to make infrastructure improvements in the adjudications and
				customer-service processes related to such activities.
							.
				302.Streamlining
			 petitions for established employersSection 214(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:
				
					(15)The Secretary of Homeland Security shall
				establish a pre-certification procedure for employers who file multiple
				petitions described in this subsection or section 203(b). Such precertification
				procedure shall enable an employer to avoid repeatedly submitting documentation
				that is common to multiple petitions and establish, through a single filing,
				criteria relating to the employer and the offered employment
				opportunity.
					.
			303.Premium
			 processingSection 286(u) of
			 the Immigration and Nationality Act (8 U.S.C. 1356(u)) is amended—
				(1)by striking
			 is authorized to and inserting shall; and
				(2)at the end of the
			 first sentence, by striking applications. and inserting
			 applications, including an administrative appeal of any decision on an
			 employment-based immigrant petition..
				
